 


110 HRES 1368 EH: Relating to the House procedures contained in section 803 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003.
U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1368 
In the House of Representatives, U. S.,

July 24, 2008
 
RESOLUTION 
Relating to the House procedures contained in section 803 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003. 
 
 
That section 803 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 shall not apply during the remainder of the 110th Congress. 
 
Lorraine C. Miller,Clerk.
